Opinion by
Judge Cofer:
The petition of the appellant to be made a party to the suit was properly refused. ■ She -says that she did not read the deed, that it was not read to her, and that she did not know that she had signed a deed until 1871, at which time she gave a deposition in this action.
She then knew not only that she had made a deed, but that this suit respecting the property was pending. She did not offer to file her petition until in 1878, more than five years after she discovered the alleged fraud by which she was induced to sign the deed.
The statute of limitations presents an insuperable bar to any relief now on account of that alleged fraud, and more than ten years had then elapsed after she made the deed and she was then barred. Sec. 5, Art. 3, Chap. 63, Revised Statutes. Our statute of limitations applies as well in equity as at law, and it is now too late to enter into an argument or cite authority to prove that the limitation of the forum and not of the place where the contract was made or the wrong done is to govern. ,
We do not mean, however, to bé understood'as deciding that the statute can be insisted upon as a peremptory bar to a motion to be made by a party, but only refer to it as showing, in connection with the other facts disclosed in the record, that the court did not abuse a sound discretion in refusing to allow the appellant to become a party to a suit which had been pending for eight years, and of the existence of which she had knowledge for seven years.
Moreover, she shows by her petition and the record that Golden had purchased the property nearly eighteen years before she offered her petition, and while she alleges that he knew when he purchased that she had not been paid, she does not allege that he knew anything of the alleged fraud of Foulds in obtaining the deed from her, and therefore his title would not be affected by it even if made out. As the deed is valid as between him and her, even if invalid *895between her and Foulds, she cannot reach the land because no lien is retained in the deed.

C. H. Lee, T. C. Buckley, for appellant.

Judgment affirmed.